Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

  Claims 1 - 20 are pending.  
  Claims 1, 13, 16 are allowed based on the following:

        The prior art of record considered individually or in combination, fails to fairly show or suggest wherein determining information associated with one or more source fields obtained from a source table within a second database and accessible by a second computational instance, and wherein the indicated source fields contain configuration data, such that a second computational instance is configured to deliver from indicated source fields and according to an update schedule, updates for software module(s) executing on a first computational instance, and wherein transmitting a request for delivery of configuration data contained within indicated source fields, such that delivery is completed at a time outside of the indicated update schedule, and wherein after receiving configuration data from a second computational instance, and writing the configuration data to a set of indicated destination fields within a destination table comprising a first database, and executing the updated software module(s) in accordance with configuration data stored in the indicated destination fields, in addition to the other limitations in the specific manner as recited in claims 1 - 20.  
  
Claims 2 - 12 are allowed due to allowed base claim 1.  
Claims 14, 15 are allowed due to allowed base claim 13.  
Claims 17 - 20 are allowed due to allowed base claim 16.  

          So as indicated by the above statements, Applicant's arguments have been considered persuasive, in light of the set of claims with limitations as well as the enabling portions of the specification.    The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/KYUNG H SHIN/                                                                                                                     6-25-2021Primary Examiner, Art Unit 2443